PER CURIAM
In this mandamus proceeding, employee sought an order directing appellant, Secretary of the St. Louis City Civil Service Commission, to grant him a hearing. His petition alleged he had been improperly dismissed on the grounds that he was not a resident of the City.
A preliminary order in mandamus was issued on February 21, 1991. It directed the Secretary to file his answer by March 13. An answer is not in the legal file furnished us. Following a hearing, the preliminary order was made permanent.
The duty to prepare the legal file falls on an appellant. Rule 81.12(c). Further, “the legal file shall always include ... the pleadings upon which the action was tried....” Rule 81.12(a).
Without the answer, we do not know what issues, if any, were framed by the pleadings. See Rule 55.09. It is appellant’s duty to furnish the records necessary to review issues. See Davis v. Long, 521 S.W.2d 7, 8 (Mo.App.S.D.1975). In their absence, “there is nothing for an appellate court to decide.” Id at 9.
The appeal is dismissed.*

Two motions were ordered taken with the case. They are employee's motion to strike and/or dismiss secretary’s appeal for failure to comply with rules and secretary’s motion to strike employee's motion to strike and/or dismiss secretary’s appeal. Both are overruled and denied.